Title: Abigail Adams to John Adams, 26 February 1794
From: Adams, Abigail
To: Adams, John


          
            my Dearest Friend
            Feb’ry 26 1794 Quincy
          
          Not receiveing any Letters on saturday evening I was so impatient that I sent James to Town on sunday afternoon, and he brought me home your kind favours of the 8th 9th & 10th of this Month; I do not omit writing to you once a week, and sometimes twice
          The late King of Prussia Said that every age must commit its own follies, and that the experience of others was but of little benifit to them. “National corruption must be purged by National

Calamities. A real reformation is not to be accomplish’d by ordinary means; it requires those extraordinary means which become punishments as well as lesson’s,” were the observations of a great Politician: whether France will ever emerge from the horrids Scenes, that deluge her with carnage, havock, and Blood, “is in the dark Gloom and abyss of Time” there present situation is well pictured in the following line
          
            “The Sacred arts of rule
            Turn’d to flagitious leagues against mankind
            And arts of plunder more & more avow’d
            Devotion turn’d to a Solemn farce
            To holy dotage virtue; even to guile,
            To Murder, and a mockery of oaths;
            Dishonour’d courage to the Bravo’s trade
            To civil Broil; and Glory to romance
            Alass poor Gallia! What a bitter cup
            of vengeance hast thou drain’d?
            How many a ruffian form hast thou beheld?
            What horrid jargons heard, where rage alone
            Was all thy frighted ear could comprehend?
            How frequent by the red inhumane hand
            yet warm with Brother’s husbands, Fathers Blood,
            Hast thou thy Matrons and thy virgins seen
            To voilation dragg’d, and mingled death”
          
          you ask me what mr Wibird says now to the French. he says that he believes that they will all go to the Devil and that they deserve to, but still insists that they never would have gone to such dreadfull lengths if they had not been invaded and driven to Desperation by foreign powers, and that future generations will be benifitted by their calamity. The abuse upon the President which you mention, but which I do not see, proves that the most virtuous and unblemishd Characters are liable to the Malice and venom of unprincipald Wretches. Such virtue such disinterested Patriotism when thus requited, has frequently become Tyranical, and unlesss mankind were universally enlightned, which never can be. they are unfit for freedom, nor do I belive that our Creator designd it for them if such a Boon had been designd for them, all Ages and Nations from Adam to the present day would not have been one standing continued and universal proof to the contrary. Some were made for Rule others for submission, and even amongst my own Sex this doctrine holds

good. History informs us that of the few Queens who have reigned for any length of Time as absolute Sovereigns the greatest part of them have been celebrated for excellent Governours. Pliny, tells us that in Meroe, Women reigned for many Successive ages— among the Lacedemonians, the women had a great share in the political government; and that it was agreeable to the Laws given them by Licurgns in Borneo, the women Reign alone, and their Husbands enjoy no other privilege than that of being their most dignified Subjects; but as Reigning and Ruling is so much out of fashion at the present day, my ambition will extend no further than Reigning in the Heart of my Husband. that is my Throne and there I aspire to be absolute.
          you will see in the Centinal a very vapid answer to a very vapid speach, and the estimation in which it was held, by the committe appointed to carry it. I have read with pleasure two very judicious papers in the Centinal taken from a Phyladelphia paper under the signature of Americanus. such writers are wise and salutary;
          
            “oh Peace! thou source and soul of social Life
            Blest be the Man divine, who gives us thee”
          
          I have deliverd your message to your Mother. she bids me tell you that she leaves you her Blessing, that she request your remembranc of her to the Throne of Mercy, that she is hastning to an other and a better Country, where she hopes one day to meet You, but that here she shall never see you more, and of this opinion I am daily more and more, as her decay becomes more and more visible a few weeks if not days must put a period to a long and to a very irreproachable Life. my constant attendance upon her has very much lessned my desire of long life. her fears least she should recover & become useless, her appearing to have out lived every enjoyment, shews that life at best is but a poor play, and the best that can come of it. it is a misirable Benediction.
          these Reflections exclude any further addition to my Letter, than the sincerest which / I can make you of being ever / yours
          
            A Adams
          
        